Title: From Thomas Jefferson to Thomas Newell, 3 January 1788
From: Jefferson, Thomas
To: Newell, Thomas



Sir
Paris Jan. 3. 1788.

I have duly received your letter of Dec. 27. inclosing the protest and two affidavits respecting the loss of your vessel. I have written to Messieurs Bouteiller, letting them know I shall be ready to render any service in the case I can with propriety, but recommending them to confer from time to time thereon with Mr. Carnes the American agent at Nantes, to whom I have also written desiring his assistance and attention to your case. It falls properly within his province and not mine, he is very worthy of your confidence, and it will be well for you that he confer with Messieurs Bouteiller, as they are interested as insurers. It will be best for you to correspond with Mr. Carnes on this subject. I have inclosed to him your letter, Protest, and Affidavits. I am Sir your very humble servant,

Th: Jefferson

